DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to original application field on 06/06/2019.
Claims 1-20 are currently pending in this application.  
The IDS filed on 06/06/2019, 01/14/2020, 04/17/2020, 05/28/2020, and 08/06/2020 have been accepted.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claims 1, 4-8, 11-15, and 18-20, the generation of row vectors, making estimation probabilities, and making a determination based on the probabilities are processes that, under its broadest reasonable interpretation, are mathematical and covers performance of the limitation in the mind.  

	Further, the claims do not include additional elements that are sufficient to amount to significantly more than a judicial exception.  As discussed above, generating row vectors, performing estimations, and making determinations account to merely an abstract idea.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Thus, the claims are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1-14, the independent claims recite estimating a probability whether domains are benign or malicious based on row/column relationships based on some type of deviation.  Then, the claims merely recite estimating a benign/malicious probability a second way.  The claims then go on to recite estimating a probability based on the first two estimates.  As the claimed invention is directed toward a particular way of estimating malicious/benign probabilities, it is thus unclear how the second estimation is performed.  The claims recite estimating a second bening/malicious probability that any given domain of the plurality of domains is malicious.  The claims are unclear as 1) there seems to be essential steps missing on how this is performed, or 2) the applicants are failing to claim the invention as the invention is directed toward making an estimation.  
	As per claim 3, the claim recites blocking access to a domain by granting subsequent requests to access the domain and permitting access to the domain by denying subsequent requests to access the domain.  It is unclear how access may be blocked when granting subsequent requests access and it is also unclear how access may be permitted by denying subsequent requests.  For purposes of examination, the claims will be interpreted as permitting access to domain by granting subsequent requests to access and blocking access to domains by denying subsequent requests to access the domain.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor US Patent Application Publication 2016/0352772 (hereinafter O’Connor), in view of Huang et al. US Patent Application Publication 2020/0059451 (hereinafter Huang).

As per claim 1, O’Connor teaches a computing system comprising: a processor (figure 2 with computer system); a non-transitory computer-readable data storage medium storing 
Although O’Connor does not explicitly teach generate a row vector for a domain name of a domain, the row vector comprising a plurality of columns corresponding to a plurality of naming deviation types that are each a different type of deviation from domain name naming rules, the row vector having for each column a value indicating a number of deviations within the domain name of the naming deviation type to which the column corresponds, this would have been obvious.  As seen throughout O’Connor, the reference teaches plurality of naming deviation types that are each a different type of deviation and indicating a number of deviations of each type (paragraph 75-85 with edit distance and regex; with edit distance, factors such as insertions, deletions, substitutions – all of which are different types of naming deviations, are factored and are counted).  Although a table utilizing rows and columns are not explicitly taught, utilizing a table to input such values would have been obvious, if not merely a user choice.  Connor already teaches taking into account multiple deviation types and for each different type calculating a number of deviations within the domain name of that type.  It would have been obvious to one of ordinary skill in the art to utilize a table to organize information as it is a well-known method to track data and perform corresponding calcuations. 
Further, although O’Connor teaches making decisions on maliciousness/whitelisting (being benign) on multiple factors, O’Connor does not explicitly teach that such decisions are based on “estimated probability.”  However, this would have been obvious, if not inherent.  O’Connor already teaches utilizing different deviations to determine whether a domain is 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Connor with Huang.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by discovering threats and patching up vulnerabilities.
As per claim 2, it would have been obvious over the O’Connor combination to receive the domain name from a client computing device that is attempting to access the domain; in response to determining that the domain is malicious, block access to the domain by preventing the client computing device from accessing the domain; and in response to determining that the domain is benign, permit access to the domain by permitting the client computing device to access the domain (see O’Connor Figure 2, paragraph 17, 23 and throughout with client subscribers utilizing network service with client requests to access webpages; see paragraph 25, 35, and throughout wherein benign domain names are whitelisted and thus clients may access webpages freely; see abstract, paragarph 17, 35, and throughout wherein malicious sites may be put on a block list and thus further access is blocked).
As per claim 3, as best understood by the Examiner, O’Connor teaches wherein the program code is configured to: receive the domain name; in response to determining that the domain is malicious, block access to the domain by configuring network hardware of the 
As per claim 4, the O’Connor combination teaches the processor to estimate, for each column having a non-zero value, the first benign probability and the first malicious probability by: estimating the first benign probability from presence oft eh naming deviation type within domain names of known benign domains and known malicious domains and estimating the first malicious probability from presence of the naming deviation type within domain names of known malicious domains and known benign domains (paragraph 66 with checking on whitelist for matches with known benign domain names; also see paragraph 53 with checking deviations (non-zero values) to known domains that are whitelisted by utilizing known benign entity ID; see also paragraph 89 and 93 with checking for edit distance (non-zero values) and then checking for known malicious terms; see throughout Huang with explicit teachings on estimation of probabilities; also see throughout Huang for utilziign known benign and malicious domains to be used for training, in which domain names are determined to be benign or malicious based on the training; for example, see paragraph 34).
As per claim 5, the O’Connor combination teaches wherein the processor is to estimate the probability that the domain is benign based on a multiplicative product of the first benign probability for each column having a non-zero value and the second benign probability; and 
As per claim 6, the O’Connor combination teaches in response to determining that the domain is malicious, update the plurality of known malicious domains to include the domain; and in response ot determining that the domain is benign, update the plurality of known benign domains to include the domain (O’Connor paragraph 91 with adding a domain to a block list; also see Figure 4 and paragraph 96 wherein domain may be whitelisted).
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.

Claim 19 is rejected using the same basis of arguments used to reject claim 1. 
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the O’Connor combination as applied above, and further in view of Leahy US Patent Application Publication 2006/0021031 (hereinafter Leahy)
As per claim 7, O’Connor does not explicitly teach wherein the program code is executed by the processor to further periodically update the known benign domains and the known malicious domains (obvious to one of ordinary skill in the art to update information; see O’Connor paragraph 103 with periodically updating and retraining the classifier).  However, for a further teaching on periodically updating benign and malicious domains, see Leahy (paragraph 59 with periodically updating black and white lists for domain names).
At the time the invention was field, it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Connor with Leahy.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by protecting users against potentially fraudulent activities (Leahy paragraph 6).
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over O’Connor US Patent Application Publication 2016/0352772 (hereinafter O’Connor),

As per claim 15, O’Connor teaches a method comprising: determining, by a computing device, a number of deviations for each of a plurality of naming deviation types within a domain name of a domain, each naming deviation type being a different type of deviation from domain name naming rules (paragraph 78 and 79 with edit distance on different types of transformations, such as insertions, deletions, substituions; each deviation type is counted); determining, by the computer device, for each naming deviation type for which the number of deviations within the domain name is non-zero, an extent to which the naming deviation type is indicative of the domain being beningn and an extent to which the naming deviation is 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above utilizing the O’Connor reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495